Citation Nr: 9900256	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  97-01 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
migraine headaches, currently rated as 30 percent disabling.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1987.

This appeal arises from a rating decision of October 1996 
from the St. Petersburg, Florida, Regional Office (RO).


REMAND

The veteran contends, in essence, that his migraine headaches 
are more severe than reflected by the disability rating 
assigned.  He also alleges that he has a neck disability 
related to an injury during service.  After a review of the 
record, the Board of Veterans Appeals (Board) finds that 
this case must be returned to the RO for additional 
evidentiary development.

During the pendency of the veterans claim and appeal for an 
increased rating for migraine headaches, he has not received 
a VA examination to assess the severity of his disability.  
Accordingly, this case will be returned to the RO to schedule 
an examination of the veteran.

The veteran claims that he injured his neck in a fall during 
service.  He has indicated that his neck was evaluated 
following service at a VA medical facility, including having 
an MRI [magnetic resonance imaging] study conducted in 1991.  
Additionally, a May 1990 VA clinical record references an old 
cervical spine series.  However, the claims file does not 
contain any reports of these VA imaging studies or other VA 
medical records related to evaluation of the veterans 
cervical spine shortly after his discharge from service.  
Additionally, the veteran testified at his October 1997 
hearing that after discharge from active service, he 
affiliated with the National Guard and had retired from the 
National Guard earlier in the year.  Service medical records 
from the National Guard could provide probative evidence for 
evaluating his claim.  Accordingly, this case will be 
returned to the RO to obtain VA medical records and service 
medical records.

The U.S. Court of Veterans Appeals (Court) has held that the 
duty to assist veterans in the development of facts pertinent 
to their claims, under 38 U.S.C.A. § 5107(a) (West 1991) and 
38 C.F.R. § 3.103(a) (1998), as set forth in Littke v. 
Derwinski, 1 Vet.App. 90 (1990), requires that the VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request legible copies 
of medical records related to treatment 
and evaluation of the veterans neck at 
the Bay Pines VA Medical Center from 1987 
to the present, including all imaging 
studies related to the cervical spine.  
If any records have been retired to a 
records repository or other facility, 
appropriate action should be taken to 
retrieve such records.

2.  The RO should request the veterans 
service medical records from his National 
Guard service from the U.S. Army Reserve 
Personnel Center and/or the National 
Personnel Records Center, as appropriate.

3.  The RO should request that the 
veteran be scheduled for a VA examination 
to evaluate his migraine headaches.  All 
appropriate tests and studies should be 
conducted.  The examiner should be 
specifically requested to describe the 
severity and frequency of the veterans 
migraine headaches.  The examiner should 
present all findings, and the reasons and 
bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  The claims folder is 
to be made available to the examiner for 
review prior to evaluation of the 
veteran.

4.  Following completion of the above, 
the RO should again review the veterans 
claims and determine whether an increased 
disability rating for migraine headaches 
can be granted and whether service 
connection for a neck disability can be 
granted.  The RO should conduct any 
additional evidentiary development deemed 
appropriate.

If a decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until he is so 
informed.  The purposes of this REMAND are to obtain 
additional evidence and to comply with due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
